           Case 2:19-cv-01974-JCM-VCF Document 41 Filed 10/08/20 Page 1 of 2




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      SHONDELL PITTS, individually and as legal
4     guardian of P.P.,
                                                            2:19-cv-01974-JCM-VCF
5                           Plaintiff,
                                                            ORDER
6     vs.
      LAS VEGAS METROPOLITAN POLICE
7
      DEPARTMENT, a political subdivision of Clark
8
      County, Nevada; JOSEPH LOMBARDO, Sheriff
      of Clark County, Nevada; DAVID NESHEIWAT,
9     individually and in his official capacity;
      FUELZONE MART 2, LLC, a Nevada limited
10    liability company; DOE CLERK, an individual
      and DOES 1 through 10,
11
                            Defendant.
12
            Before the Court is Defendant FuelZone Mart 2, LLC’s Demand for Prior Pleadings and Discovery
13
     (ECF NO. 33).
14
            Fed. R. Civ. P. 5(d)(1)(A) states, any paper after the complaint that is required to be served—must
15
     be filed no later than a reasonable time after service. But disclosures under Rule 26(a)(1) or (2) and the
16
     following discovery requests and responses must not be filed until they are used in the proceeding or the
17
     court orders filing: depositions, interrogatories, requests for documents or tangible things or to permit
18
     entry onto land, and requests for admission.
19
            Under LR 26-7, originals of responses to written discovery requests must be served on the party
20
     who served the discovery request, and that party must make the originals available at the pretrial
21
     hearing, at trial, or when ordered by the court. In addition to the documents listed in Fed. R. Civ.
22
     P. 5(d)(1)(A), deposition notices and deposition transcripts must not be filed with the court until
23
     they are used in the proceeding, unless the court orders otherwise.
24
            Here, this is a request for discovery.
25
            Accordingly,
           Case 2:19-cv-01974-JCM-VCF Document 41 Filed 10/08/20 Page 2 of 2




1           The Clerk of Court is directed to strike Defendant FuelZone Mart 2, LLC’s Demand for Prior

2    Pleadings and Discovery (ECF NO. 33) from the docket.

3           DATED this 8th day of October, 2020.
                                                             _________________________
4                                                            CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
